Citation Nr: 1103214	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond April 30, 2006, 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service in the United States Army 
from June 1976 to June 1979, and in the Air Force from October 
1980 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was most recently before the Board in September 2009.  
At that time, the Board addressed multiple issues.  The Board 
granted an increased rating to 20 percent (from zero percent) for 
service-connected hemorrhoids effective January 13, 2005.  The 
Board reopened previously denied claims of service connection for 
sinusitis, headaches, and hearing loss.  These three claims were 
remanded to the agency of original jurisdiction (AOJ) for 
additional development.  Additionally, the Board denied 
entitlement to service connection for tinea versicolor, a 
disability causing loss of motion of the right hand, a right knee 
disability, a left knee disability, a prostate disability, 
depression, and hypertension.  Lastly, the Board denied the 
Veteran's petition to reopen previously denied claims of service 
connection for tinnitus, a lumbar spine disability, pes planus, 
and defective vision.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2010, the 
Veteran's representative and VA General Counsel filed a joint 
motion to request a partial remand of the Board's September 2009 
decision.  The issues to be remanded were entitlement to service 
connection for a right knee disability and a left knee 
disability.  The parties also stated that the Veteran no longer 
wished to pursue his appeal of:  the claim for an increase for 
hemorrhoids; the claims of service connection for tinea 
versicolor, a disability causing loss of motion of the right 
hand, a prostate disability, depression, and hypertension; or the 
petitions to reopen the claims of service connection for 
tinnitus, a lumbar spine disability, pes planus, and defective 
vision.  The appeals of these issues were to be considered 
abandoned.  In a July 2010 order, the Court granted the joint 
motion and remanded the claims of service connection for a right 
and left knee disability to the Board for compliance with the 
joint motion.  The Court dismissed the remaining claims on appeal 
and they are not before the Board.  The Board assumes that the 
portion of the September 2009 decision that reopened and remanded 
the claims of service connection for sinusitis, headaches, and 
hearing loss, remains intact.

Right and Left Knee Disability 

In the September 2009 decision, the Board denied service 
connection for a right and left knee disability.  In doing so, 
the Board determined that it was not necessary to obtain a VA 
examination or opinion for the claims.

The Board notes that VA will provide a medical examination when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability; 
but insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence shows that the Veteran has received post-service 
treatment for right and left knee pain and diagnoses have 
included degenerative joint disease and chondromalacia.  The 
Veteran asserts that the problems with his knees may be related 
to playing basketball during military service.  The Veteran's 
representative notes that the service records document that the 
Veteran injured his right ankle and Achilles tendon while playing 
basketball during service and that he is service connected for 
that injury.  Because the Veteran injured that joint, the 
representative implies that other joints may have been injured 
while playing basketball repeatedly over a period of time in the 
service.  

Although the Veteran has not indicated that he actually injured 
his knees while playing basketball, given the language of the 
July 2010 joint motion, the Board concludes that the claims 
should be remanded in order to schedule the Veteran for a VA 
medical examination of the knees.  A nexus opinion should also be 
obtained to address whether the Veteran has a right or left knee 
disability that had its onset during or is otherwise attributable 
to his active military service, including as a result of playing 
basketball.

Hemorrhoids and Convalescence Rating

In September 2009, the Board granted a 20 percent rating for 
hemorrhoids effective January 13, 2005.  By an August 2010 rating 
action, the RO implemented the award.

In addition to the schedular rating, the RO previously awarded a 
temporary total disability rating for surgical treatment of his 
hemorrhoids necessitating convalescence.  By an April 2009 rating 
decision, the RO granted the award and assigned the rating from 
March 29, 2006, through April 30, 2006.  The RO continued the 
schedular rating effective May 1, 2006.  In May 2009, the 
Veteran's representative filed a notice of disagreement with the 
decision and requested an extension of the total rating for a 
period greater than what was established.  Subsequent to the 
September 2009 Board decision, the appeal of this issue was 
perfected and the Board has included it on the title page.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital discharge or 
outpatient release if the hospital treatment of the service-
connected disability resulted in:  (1) surgery necessitating at 
least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps or recent amputations, therapeutic immobilization 
of one major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  Following the temporary total 
disability rating, the disability will be rated by the 
appropriate schedular evaluation.  38 C.F.R. § 4.30 (2010).

The evidence shows that the Veteran was seen by the General 
Surgery Department at the VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma, on March 29, 2006.  A possible hemorrhoidectomy 
was considered.  It was ultimately scheduled for April 10, 2006.  
At that time, three hemorrhoids were found and a hemorrhoidectomy 
was performed.

VA progress notes indicate that the Veteran was seen for follow-
up on April 20, 2006.  He stated that he had the urge to go to 
the bathroom a lot and had a little blood in his stool.  The 
Veteran also stated that he had occasional pain and faint blood 
in his stool, but nothing like prior episodes.  Post-surgical 
treatment included use of a sitz bath, steroid suppositories, and 
laxatives.  He was to return to the clinic in a few weeks for 
follow-up.  On May 12, 2006, the Veteran was seen again and he 
indicated that he felt good.  It was noted that he had a small 
amount of blood from his rectum since the hemorrhoidectomy.  The 
Veteran was to return to the clinic in four to five months.  A 
November 2006 VA examination indicated that the Veteran was doing 
well after the hemorrhoidectomy until about one month prior to 
the examination.  At that time, the Veteran noticed a pinkish 
color in his stools and an occasional burning sensation.  An 
external hemorrhoid tag was identified at the November 2006 
examination.

The Court has indicated that convalescence is "the stage of 
recovery following an attack of disease, a surgical operation, or 
an injury" and recovery is "the act of regaining or returning 
toward a normal or healthy state."  See Felden v. West, 11 Vet. 
App. 427, 430 (1998).

In order to decide the claim, the Board finds that the claim 
should be remanded for a medical opinion by a VA physician.  The 
designated physician should provide an opinion as to the date 
when the Veteran no longer required convalescence as a result of 
the April 10, 2006 hemorrhoid surgery; i.e., when did he "regain 
or return toward a normal or healthy state."  Such an opinion 
will greatly aid the Board in determining whether an extension of 
a temporary total disability rating is warranted under 38 C.F.R. 
§ 4.30.  The value of the opinion will be enhanced if the 
physician is able to provide a detailed rationale for the opinion 
after reviewing the claims file and considering the relevant 
evidence.

The Board notes that the progress notes in the claims file do not 
include any of the actual reports pertaining to the March 29, 
2006 evaluation or the April 10, 2006 surgery.  They likely exist 
because the November 2006 VA examiner indicated that he reviewed 
those records.  Thus, these records should be obtained and placed 
in the claims file prior to review by the designated physician.

Sinusitis, Headaches, and Hearing Loss

As noted previously, in September 2009, the Board remanded the 
service connection claims regarding sinusitis, headaches, and 
hearing loss to the AOJ for further development.  The July 2010 
Court order does not appear to affect the claims.  A review of 
the claims file presently before the Board indicates that the RO 
has undertaken some of the requested development.  However, the 
development has not yet been completed and the claims have yet to 
be re-adjudicated and re-certified to the Board.  Thus, to the 
extent these three claims are now before the Board, they will be 
remanded for completion of the development set forth in the 
September 2009 decision.

Accordingly, this case is REMANDED for the following actions:

1.  Complete the development set forth in 
the remand section of the September 2009 
Board decision with respect to the claims 
of service connection for sinusitis, 
headaches, and hearing loss.

2.  Obtain the March 29, 2006 and April 10, 
2006 surgery reports from the Oklahoma City 
VAMC, as well as any other records 
pertaining to the hemorrhoidectomy and 
subsequent recovery process, and associate 
the records with the claims folder.

3.  Forward the Veteran's claims file to an 
appropriate medical professional (with 
expertise in addressing the recovery 
process after a hemorrhoidectomy).  He or 
she should review the Veteran's claims file 
and provide an opinion as to the date when 
the Veteran no longer required 
convalescence as a result of the April 10, 
2006 hemorrhoid surgery (i.e., when did he 
regain or return toward a normal or healthy 
state).  A complete rationale for the 
conclusion reached must be provided-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.  Specific consideration should 
be given to surgical reports and follow-up 
treatment records from the Oklahoma City 
VAMC.

4.  Schedule the Veteran for a VA 
examination of his knees.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies, to 
include x-rays of the knees, should be 
performed and all clinical findings should 
be reported in detail.  A detailed history 
should be taken.  The examiner should 
identify the Veteran's right and left knee 
disabilities.  Based on a review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current right or left knee disability that 
is related to his active military service, 
including as a result of playing 
basketball.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service onset.  
All opinions should be set forth in detail 
and explained in the context of the record.  
An opinion should be provided for each 
identified knee disability.

5.  After the requested reports have been 
completed, the reports should be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If a report is deficient in any 
manner, it should be returned to the 
examiner/reviewer.

6.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues remaining on appeal.  If any benefit 
sought is not granted, furnish the Veteran 
and his representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

